The opinion of the court wás delivered by
Valentine, J.:
The main question in this case is, whether a father is liable in a civil action for damages for the wrongful acts of his minor son where the son lives with the father and is under his control, but where the acts complained of were not authorized by the father, were not done in his presence, had no connection with the father’s business, were not ratified by him, and from which the father received no benefit. We must answer this question in the negative. The father in such a case is not liable. (Baker v. Holdeman, 24 Mo., 219; Tefft v. Tefft, 4 Denio, 175; Moon v. Towers, 8 C. B., (N.S.) 611; same case, 98 Eng. Com. Law, 611; McManus v. Crickett, 1 East, 106.) . In such a case the son alone is liable.' Suppose a minor son, fifteen or twenty years of age, should steal a horse, or rob a bank, and abscond with the proceeds of his larceny, does any one suppose that the father would have to answer therefor, either civilly or criminally? The minor alone would be liable, and he would be liable both civilly and criminally.
The question in this case arose on a demurrer to the evidence interposed by the defendant under § 275 of the code as *351amended, (Laws of 1872, page 329.) The demurrer was sustained, and the action dismissed at plaintiff’s costs. Now neither the petition nor the evidence showed any cause of action against the defendant, who is the father of the person who, it is alleged, committed the wrongful acts. The evidence did not tend to prove any cause of action against the defendant, and hence we think _ the demurrer was rightfully sustained. There is nothing else in this case of sufficient importance to be considered. The judgment of the court below must be affirmed.
All the Justices concurring.